PER CURIAM.
Appellant appeals his conviction of robbery. We have carefully reviewed the record and find that there was sufficient evidence to sustain a verdict of guilty. Appellant raises as error, for the first time on appeal, that he was prejudiced in the preparation of his defense since he was without assistance of counsel when he was identified in an allegedly improper police lineup prior to trial. The record on appeal does not disclose that there was any lineup held prior to trial and therefore, this court is precluded from considering this issue. However, appellant may seek proper consideration of this contention by perfecting those motions which may be directed to the trial court.
Affirmed.
PIERCE, C. J., and HOBSON and McNULTY, JJ., concur.